Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 102
Claim(s) 1,5-6,9,11-12,14,16-17,26-29,31,36, and 59 is/are rejected under 35 U.S.C. 102((a)(1) as being anticipated by Whiting et al(USPat 9,418,546 B1).
  -- In considering claim 1, the claimed subject matter that is met by Whiting et al(Whiting) includes:
	1) the roadside infrastructure sensing system is met by the multi-object zonal traffic detection framework(100) as seen in figure 1;
	2) the data collection subsystem comprising a plurality of sensors is met by the sensors(132) which are positioned in or near a roadway area, and collect input data, and wherein the one or more sensors include video systems(133) such as cameras, thermal cameras, radar systems(134), magnetometers(135), acoustic sensors(136) and any other devices or systems(137) which are capable of detecting a presence or objects within a traffic environment (see: column 4, lines 3-10);
	3) the data processing subsystem is met by the computing environment(18o), which includes one or more processors(181), that include specific whole scene analysis module(183) for performing whole scene analysis(140)(see: column 4, lines 11-29);
4) the sensor-level data fusion subsystem is met by whole scene analysis module(140), which perform whole scene analysis, by analyzing temporal information(13o) by examining data points in the sensor data provided by the one or more sensors(132), and examines the common characteristics(143) of the scene(see: column 4, lines 30-56). 
	5) the roadside infrastructure sensing system being configured to allocate resources to sensors is met by the whole scene analysis(140), which analyzes the temporal information(138) by examining every data point in the sensor data to associate groups of moving data points(142) that have common data point characteristics(see: column 4, lines 11-36).
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured to:
		i) sensing a static object using data from multiple sensors and generating a background scene comprising said static object is met by the specific module(184), which includes background learning model(15o) that examines specific data point attributes(151) within an identified traffic detection zone(103), based on sensor data provided by the one or more sensors(132), and examines the common characteristics(143) of the scene(see: column 4, lines 30-56), and attempts to adaptively learn what is in the background(155)(see: column 4, lines 57 et seq).  And wherein, the model learns what objects are part of the background, for subsequent differentiation in the classification module(186)(see: column 5, lines 4-45), which thereby would inherently determine static objects while determining the background scene.
		ii) update the positions and/or velocities of dynamic objects is met by the model(15o) determining data points so as to determine data 
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured to allocate resources to a sensor to :
		i) sense dynamic objects when present is met by the model(15o), of the whole scene analysis(140),  determining data point attributes(151), so as to track moving objects(101)(see: column 5, lines 35-58).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured allocate resources to a sensor:
		i) to sense dynamic objects in a region during times of high traffic volumes for the region and update the background scene for the region during times of low traffic volumes for the region would have been inherently met, since the background characteristics would have been identified for particular traffic detection zones(103).  Therefore, the whole scene analysis would have tracked vehicles within the detection zone, during all times, including times of high and low traffic volumes.
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, except for:	1) the roadside infrastructure sensing system configured to:
		i) allocate resources to a sensor to sense, locate, and track dynamic objects and allocate resources to a sensor to  update a background scene comprising static objects when dynamic objects are absent or during a period of low traffic volume is met by the whole scene analysis(14o), which 
  -- Claim 11 recites subject matter that is me as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured to synchronize data in time or space at a microscopic scale, at a mesoscopic scale, and at a macroscopic scale is met by the traffic management tool(17o) determining multi-dimensional data point attributes(151) based on input data(13o) during specified periods of time(see: column 5, lines 4-45), and wherein the whole scene analysis(14o), which determines data points based on data(13o) collected by sensors(132), to identify background characteristics(153), and learn what may be part of the background(155), would have taken into account scales at all levels when examining a complete field of view in the data provided by the one or more sensors.  And wherein classification analysis(160) applies statistical classifiers(!68), which analyzes traffic management based on classifiers, samples, attributes, stopped vehicles, wrong way 
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured to:
		i) provide passive sensing comprising sensing the environment of a scene and objects of a scene by road side unit(RSU) sensors is met by the one or more sensors(132), which provide input data(13o) pertaining to tracked objects within the detection zone(103)(see: column 5, lines 4-13).
  -- Claim 14 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured to:
		i) provide proactive sensing comprising allocating resources to sensors to sense an environment of specific road segments and/or at specific times identified by a Traffic Control Unit (TCU) / Traffic Control Center (TCC) is met by the environment of the traffic detection zone(103) being determined, wherein the traffic environment would have been determined by the sensors(132), which include thermal cameras, radar systems, acoustic sensors, and any other devices or systems(137) capable of detecting presence of objects(see: column 4, lines 3-10).
  -- Claim 16 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured to allocate resources to RSU sensors is met by the sensors(132) determining every data point a background of a whole scene analysis(14o), and thereby determining moving data points based on common data point characteristics(143), thereby determining foreground and background objects(see: column 4, lines 30-56), and wherein the sensors(132) are 
  -- Claim 17 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the roadside infrastructure sensing system configured to:
		i) classify vehicles, motorcycles, bicycles, pedestrians, and/or animals is met by the classification engine used to classify objects in a traffic detection zone(103), the classified type including car, bicycle, truck, pedestrian, or incident(see: column 3, lines 17-27);
		ii) identify locations of vehicles would have been met by the traffic management tool(17o), determining the size and location of a traffic detection zone(103), as preselected by a user(see: column 3, lines 50-63), which would have inherently allowed the locations of vehicles to be determined;
		iii) segment vehicles on a road using lane markings is met by the background characteristics(153) including roadway markings identified within the traffic detection zone(103), which are thereby utilized during analysis of the input data collected by the sensors, when determining data point attributes(151) by the system(see: column 5, lines 14-34);
		iv) track objects on a road and/or near a road is met by the vehicles being tracked while within the detection zone(103)(see: column 5, lines 46-58).
  -- Claim 26 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the roadside infrastructure sensing system configured to:
		i) identify major sensing points and allocate resources to sensors to track and provide sensor data for vehicles, bicycles, pedestrians, lane markings, traffic signs, and/or static objects is met by analyzing the 
  -- Claim 27 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system of configured to: 
		i) allocate resources to sensors to track and provide sensor data for vehicles, bicycles, pedestrians, lane markings, traffic signs, and/or static objects at a major sensing point is met by detection zone(103) being established at major locations, as selected by a user(see: column 3, lines 50-63).
  -- Claim 28 recites subject matter that is met as discussed in claim 27 above, as well as:
	1) the roadside infrastructure sensing system wherein the major sensing point is an intersection, roundabout, or work zone is met by the user selecting the specific size and location of the traffic detection zone(103), in relation to a traffic intersection(see: column 3, lines 50-63).
  -- Claim 29 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured to identify minor sensing points and allocate resources to sensors to detect and track vehicles and static objects is met by the whole scene analysis, analyzing temporal information by examining every data point in the sensor data, such that common characteristics(143) including position, and movement of the data points identify objects in motion(see: column 4, lines 43-56).
  -- Claim 31 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the roadside infrastructure sensing system configured to allocate resources to a mobile sensing component is met by the traffic management tool(170), allowing viewing of information via mobile telephony device(see: column 8, lines 20-27).
  -- In considering claim 36, the claimed subject matter that is met by Whiting includes:
	1) fusing sensor-level data from a plurality of sensors to produce fused sensor data; identifying an efficient allocation of IRIS sensing needs,  and communicating said fused sensor data to an IRIS is met by the input data(13o), which provide data to sensors(132) including different types of data to be included in the information provided to the whole scene analysis(14o), of the computing environment(18o)(see: column 4, lines 11-29).
  -- Claim 59 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the data collection subsystem being configured to collect data from multiple sensor types is met by the sensors(132) which are positioned in or near a roadway area, and collect input data, and wherein the one or more sensors include video systems(133) such as cameras, thermal cameras, radar systems(134), magnetometers(135), acoustic sensors(136) and any other devices or systems(137) which are capable of detecting a presence or objects within a traffic environment (see: column 4, lines 3-10);
	2) the data processing subsystem being configured to process data from multiple sensor types is met by the computing environment(18o), which includes one or more processors(181), that include specific whole scene analysis module(183) for performing whole scene analysis(140)(see: column 4, lines 11-29);
3) the sensor level data fusion subsystem being configured to fuse data from different sensor types is met by whole scene analysis module(140), which perform whole scene analysis, by analyzing temporal information(13o) by examining data points in the sensor data provided by the one or more sensors(132), and examines the common characteristics(143) of the scene(see: column 4, lines 30-56).
Claims 13 and 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Song et al(USPGPUB 2016/0323233).
  -- Claim 13 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the roadside infrastructure sensing system configured to: 
		i) provide proactive sensing comprising allocating resources to a high priority sensor, using a priority system ranking a plurality of sensors is not taught by Whiting. However, use of systems which monitor traffic information, and include a priority rankings of sensors is well known.
	In related art, Song et al(Song) teaches a system for sensing and providing traffic information, wherein priority or importance is given to the road state road segments where certain road conditions exist, over others(see: sec[oo43]).  Since the use of systems which give priority to monitored roads is well known, as taught by Song, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the priority of road conditions as taught by Song, into the system of Whiting, since this would have allowed the system to determine the most important road segments, and thereby provide sensor data for the purpose of providing information to users of the system.
-- Claim 15 recites subject matter that is met by Whiting, as discussed in claim 1 above, except for:
	1) the roadside infrastructure sensing system configured to provide proactive sensing comprising allocating resources to sensors to sense an environment of specific road segments based on special scheduled events identified by a TCU/TCC.
	However, use of systems which sense environment of specific road segments based on special scheduled events identified by a TCU is well known.  In related art, Song et al(Song) teaches a system for monitoring roadway traffic data, utilizing traffic network, wherein event related traffic data is provided to the network, based on information from roadside base stations(12o)(see: sec[oo39]).   And wherein special events such as traffic jams or delayed traffic is provided via the network(see: sec[oo44]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensing of road state having special events, such as traffic jams, as taught by Song, into the system of Whiting, since this would have provided the most comprehensive monitoring and traffic data collection in the system.
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al(Whiting) in view of Movsisyan(USPGPUB 2018/0102943 A1). 
  -- In considering claim 60, the claimed subject matter that is met by Whiting includes:
	1) the roadside infrastructure sensing system is met by the multi-object zonal traffic detection framework(100) as seen in figure 1;
2) the sensing system configured to:
		i) fuse sensor level data from a plurality of connected and automated vehicle highway sensors is met by whole scene analysis module(140), which perform whole scene analysis, by analyzing temporal information(13o) by examining data points in the sensor data provided by the one or more sensors(132), and examines the common characteristics(143) of the scene(see: column 4, lines 30-56).
	- Whiting does not teach:
	1) the sensing system configured to:
		i) identify an efficient allocation of resources among sensors of the plurality of CAVH sensors
		ii) command CAVH sensors to adjust resource use according to the efficient allocation of resources.
	Use of systems which identify, and command adjustment of allocation of resources is well known.  In related art, Movsisyan teaches a system for managing network nodes, wherein management server uses implementation data to dynamically alter/control the scope of technical management operation, including monitoring of network nodes.  In particular, the implementation data is used to modify/control a network home management operation, such as more efficient workload placement to maximize resource usage(see: sec[0081]).  The efficient allocation is identified by the problem being detected at one node that implements faulty logical application that fails to meet a service level agreement.  This causes the management service to receive the implementation data to automatically re-route the net traffic to healthy nodes, or efficiently move relevant nodes to a healthy environment(see: sec[0081]).

REMARKS:
Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive.
APPLCIANT’S ARGUMENTS:
	1) “Without conceding to the Office’s characterization of the claims and cited art, Applicant respectfully asserts that the amended claims are not anticipated by Whiting because Whiting does not describe all claim features……….Accordingly, Applicant respectfully asserts that Whiting fails to anticipate claim 1 or claim 60.  In like manner, because claim 1 is not anticipated by Whiting, claims dependent thereon are likewise not anticipated by Whiting(see, e.g., In re Fine, 837 F.2d 1071 (Fed. Cir, 1988)). Applicant respectfully requests the Office to withdraw the rejection.”
	Applicant’s arguments are based on amended claims, which have been addressed in the art rejection above.  In view of this, applicant’s arguments are deemed moot, in view of new grounds of rejection, necessitated by applicant’s amendments.
	2) “Claims 13 and 15 stand rejected as allegedly obvious over Song………”Accordingly, Applicant respectfully asserts that claim 1 and claim 60 are not obvious over Whiting and Song, alone or in combination.  In like manner, because claim 1 is not obvious over Whiting and Song, alone or in combination, claims dependent thereon are likewise not obvious over Whiting and Song(see, e.g., In re Fine, 837 F.2d 1071 (fed. Cir. 1988)).  Applicant respectfully requests the Office to withdraw the rejection.
	Applicant’s arguments are based on amended claims, which have been addressed in the art rejection above.  In view of this, applicant’s arguments are deemed moot, in view of new grounds of rejection, necessitated by applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687